NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-1141


                  WIELAND-WERKE AG, PRYMETALL GMBH & CO. KG,
                  SCHWERMETALL HALBZEUGWERK GMBH & CO. KG,
                           and WIELAND METALS, INC.,

                                                     Plaintiffs-Appellants,

                                            v.


                                    UNITED STATES,

                                                     Defendant-Appellee,

                                           and

                        EAGLE BRASS CO., HEYCO METALS, INC.,
          LUVATA BUFFALO, INC. (now known as Luvata North America, Inc.),
         OLIN CORPORATION-BRASS GROUP (now known as Global Brass and
         Copper, Inc.), PMX INDUSTRIES, INC., REVERE COPPER PRODUCTS,
                               INC., and SCOTT BRASS,

                                                     Defendants-Appellees.

      Michael T. Shor, Arnold & Porter, LLP, of Washington, DC, argued for plaintiffs-
 appellants.

       Charles A. St. Charles, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for defendant-appellee
United States. With him on the brief were James M. Lyons, General Counsel, and Andrea
C. Casson, Assistant General Counsel for Litigation.

      Kathleen W. Cannon, Kelley Drye & Warren, LLP, of Washington, DC, argued for
defendants-appellees Eagle Brass Co., et al. With her on the brief were David A. Hartquist
and Jeffrey S. Beckington.

Appealed from: United States Court of International Trade

Judge Evan J. Wallach
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                     2008-1141

              WIELAND-WERKE AG, PRYMETALL GMBH & CO. KG,
              SCHWERMETALL HALBZEUGWERK GMBH & CO. KG,
                       and WIELAND METALS, INC.,

                                               Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                               Defendant-Appellee,

                                        and

               EAGLE BRASS CO., HEYCO METALS, INC.,
    LUVATA BUFFALO, INC. (now known as Luvata North America, Inc.), OLIN
  CORPORATION-BRASS GROUP (now known as Global Brass and Copper, Inc.),
        PMX INDUSTRIES, INC., REVERE COPPER PRODUCTS, INC.,
                          and SCOTT BRASS,

                                              Defendants-Appellees.


                                 Judgment
ON APPEAL from the       United States Court of International Trade

In CASE NO(S).           06-00135.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, LOURIE and SCHALL, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATE: August 12, 2008                    /s/ Jan Horbaly
                                        Jan Horbaly, Clerk